DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May, 2022 has been entered.
 Response to Amendment
Claims 21-26 and 31-44 are pending. No amendments have been made since the allowance on 24 February, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 21-26 and 31-44 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance are cited on the record in the allowance on 24 February, 2022. The references cited in the IDS as well as the references cited in the international search report submitted with the IDS on 24 May, 2022 have been considered and do not change the status of the allowance. Upon further search, the following references are cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims, and/or do not predate the application:
“Trajectory-Based Anomalous Event Detection”, 2008:  final goal is not the explicit labeling of recognized events, but the detection of anomalous events differing from typical
patterns; the scale factor is more related to the type of data (e.g., vehicle trajectories in a specific road, etc.) rather than on specific instances of data sets: could be estimated only once for each given scenario, without the need of reestimation when new data sets from the same scenario need to be processed. We simulated the presence of two forbidden U-turns obtained by merging the trajectories of vehicles moving in opposite directions. Moreover, the trackers are not error-free, and thus the acquired data are affected by noise, especially in the form of broken trajectories due to lost objects.

“Detecting Spacecraft Anomalies Using LSTMs and Nonparametric Dynamic Thresholding”, 2018 [does not predate]: The recent advancement of deep learning, compute capacity, and neural network architectures have lead to performance breakthroughs for a variety of problems including sequence-to-sequence learning tasks [18, 19, 42]. Until recently, previous applications in aerospace involving large sets of high-dimensional data were forced to use methods less capable of modeling temporal information. Specifically, LSTMs and related RNNs represent a significant leap forward in efficiently processing and prioritizing historical information valuable  for future prediction. When compared to dense Deep Neural Networks (DNN) and early RNNs, LSTMs have been shown to improve the ability to maintain memory of long-term dependencies due to the introduction of a weighted self-loop conditioned on
context that allows them to forget past information in addition to accumulating it [17, 30, 37]. Their ability to handle high-complexity, temporal or sequential data has ensured their widespread application in domains including natural language processing (NLP),
text classification, speech recognition, and time series forecasting, among others [30, 37, 46, 47]. The inherent properties of LSTMs makes them an ideal candidate for anomaly detection tasks involving time-series, non-linear numeric streams of data. LSTMs are capable of learning the relationship between past data values and current data values and representing that relationship in the form of learned weights [5, 21]. When trained on nominal data, LSTMs can capture and model normal behavior of a system [5], providing practitioners with a model
of system behavior under normal conditions. They can also handle multivariate time-series data without the need for dimensionality reduction [33] or domain knowledge of the specific application [44], allowing for generalizability across different types of spacecraft and application domains. In addition, LSTM approaches have been shown to model complex nonlinear feature interactions [35] that are often present in multivariate time-series data streams, and obviate the need to specify a time-window in which to consider data values in an anomaly detection task due to the use of shared parameters across time [17, 30]. These advantages have motivated the use of LSTM networks in several recent anomaly detection tasks [5, 10, 30, 31, 33, 44], where LSTM models are fit on nominal data and model predictions are compared to actual data stream values using a set of detection rules in order to detect anomalies [5, 30, 31].

“Knowledge and Situation-Aware Vehicle Traffic Forecasting”, 2019 [does not predate]: LSTM, The question of accident classification may also be interpreted as an anomaly detection task, wherein a sensor measurement taken under the effect of a traffic incident is the anomaly to be detected. In this study we define a sensor measurement as an anomaly if there is some traffic incident such that the measurement is taken at or after the beginning of the incident and before the end of the incident, if the sensor the measurement came from is on the same road in the same direction as the incident, and if the sensor is within 1 mile downstream of the incident. For instance, if there is an incident on I-80 east at absolute postmile 100 on January
1, 2017 from 12:00-12:45pm , then all measurements taken between 12:00-12:45pm by any sensor on I-80 east up to one mile west of absolute postmile 100 are anomalies. Using
these criteria, the measurements recorded from sensors in the San Jose area were annotated with the anomaly ground truth, and classification models were trained to identify anomalies
in future data. Finally, specialized forecasting models were trained on data including just the anomalies as well as just the non-anomaly data.

“Traffic Flow Prediction with Rainfall Impact Using a Deep Learning Method” 2017: Inspired by deep learning methods with more complex model architectures and effective data mining capabilities, this paper introduces the deep belief network (DBN) and long short-term memory (LSTM) to predict urban traffic flow considering the impact of rainfall. The rainfall-integrated DBN and LSTM can learn the features of traffic flow under various rainfall scenarios. The reason we chose to consider rainfall intensity as the additional data source is that there is a
general consensus that it significantly affects traffic flow characteristics. Conclusions from an early study implied that rainfall weather has negative impacts on the traffic flow system [41]. Since then, many papers have focused on studying the rainfall impact on principal road traffic
characteristics such as capacity and operating speed. It is noted that both road capacity and vehicle speed will influence the traffic flow count. Thus, it is reasonable to consider this
weather factor when implementing prediction using a deep learning method.
Previous studies examining the influence of weather have been limited to the lack of data. However, in recent years with the access to high resolution data from traffic agencies
and weather stations, an increasing number of investigations have focused on the quantitative rainfall impacts on the traffic system. The speed-flow-occupancy relationship under
adverse weather conditions was examined by using dummy variables within a multiple regression model and the results of capacity loss are marginal in light rain but about 15%
in heavy rain are indicated Similar to the structure of R-DBN, the input data of R-LSTM also contains the rainfall data for corresponding previous intervals with the flow data. The model has one hidden layer as the memory cell to recurrently save the time series characteristics of the traffic data. 

US 20210097370 A1[does not predate]: Thus, all the extracted features of multi-channel input data (voice data, video data, textual data) are integrated with uniquely labelled emotion information for training a supervised machine learning model (e.g., Bi-directional LSTM model) to predict the driver actions, emotions, etc.  The contextual events may include, but may not be limited to, emotions or sentiments of passengers (i.e., driver and co-passengers), actions or gestures of passengers, anomalies in vehicle parts, anomalies in vehicle movements (e.g., in autonomous vehicles), and anomalies in driver behavior (e.g., in ADAS enabled vehicles).
US 20210397961 A1[does not predate]: FIG. 5 illustrates an example of analysis scenarios according to some example embodiments. Referring to FIG. 5, a top portion represents a blocked path scenario in which a path is blocked due to an unexpected wall on the path, a middle portion represents a crossing scenario that moves vertically crossing other agents, and a bottom portion represents an example of movement of agents according to a passing scenario to avoid oncoming other agents. Dark lines represent paths from a global planner, bright lines represent trajectories of agents, and numbers represent timesteps. Here, the LSTM-LMC agent with the FOV of 90° according to some example embodiments show a superior performance in bypassing a wall and symmetry breaking between agents.

US 10733457 B1[does not predate]:  identifying movement patterns of people around a secure establishment such as a bank, and identification of anomalous movement or behaviour in the context of the scene is important; action prediction model may be trained using Long Short-Term Memory (LSTM) technique

US 20210294341 A1[does not predate]: LSTM, when a path is selected based on deep learning in the entire drivable area in which a U-turn strategy is not reflected, a host vehicle may travel along an unexpected, unintended path

US 20200296172 A1[does not predate]: LSTM,  node is considered to be on a  potentially anomalous traffic path

US 20210158048 A1[does not predate]: LSTM, Abnormal events can be, for example, an unknown person approaching a property, an unfamiliar vehicle parked near a property, a person in an unusual location, or a vehicle traveling in an unexpected direction. Abnormal events occur less frequently than normal events

US 20220164656 A1[does not predate]: LSTM, Contents for carrying out an adversarial training method in order to reinforce anomaly detection on unmanned moving objects using a message ID sequence will be described
US 20200017117 A1 [does not predate]: For example, a convolutional LSTM may be used to analyze vehicle video data to determine and label vehicle movement patterns as expected or anomalous based on the vehicle driving environment. A convolutional LSTM neural network can include a first CNN layer comprising regularized multilayer perceptrons, a subsequent LSTM layer, and a dense layer at an output of the convolutional LSTM neural network

US 20210125076 A1[does not predate]: LSTM, By using a multi-dimensional feature vector and a DTW-based K-means algorithm, the system for predicting aggressive driving behavior 1 can obtain clusters that represent different driving patterns. Each class of driving pattern may include aggressive trajectories, but the aggressive trajectories are considered as anomalous points, because the majority of the population of drivers does not engage in aggressive driving behavior. Given such a large pool of trajectories, the system for predicting aggressive driving behavior 1 uses an isolation forest anomaly detection method to identify aggressive trajectories

US 20210312725 A1 [does not predate]: Some local layer machine-learning operations may include training a neural network. In some embodiments, training the neural network can include training a convolutional RNN such as a convolutional long-short-term memory (LSTM) neural network. A LSTM may provide a means of classifying/labeling one or more portions of time-series data across a set of specified vehicles and use these classifications to determine a vehicle profile. For example, a convolutional LSTM may be used to analyze vehicle video data to determine and label vehicle movement patterns as expected or anomalous based on the vehicle driving environment. A convolutional LSTM neural network can include a first CNN layer comprising regularized multilayer perceptrons, a subsequent LSTM layer, and a dense layer at an output of the convolutional LSTM neural network. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661